FORM 1O-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [X]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-898 AMPCO-PITTSBURGH CORPORATION Pennsylvania 25-1117717 (State of Incorporation)(I.R.S. Employer Identification No.) 600 Grant Street, Suite 4600 Pittsburgh, Pennsylvania 15219 (Address of principal executive offices) (412)456-4400 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes √No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer √ Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo √ On May 10, 2010, 10,246,827 common shares were outstanding. - 1 - AMPCO-PITTSBURGH CORPORATION INDEX Part I - Financial Information: Page No. Item 1 - Financial Statements Condensed Consolidated Balance Sheets – March 31, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations – Three Months Ended March 31, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows – Three Months Ended March 31, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 - Controls and Procedures 17 Part II – Other Information: Item 1 - Legal Proceedings 18 Item 1A - Risk Factors 18 Item 6 - Exhibits 18 Signatures 20 Exhibit Index 21 Exhibits Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 - 2 - PART I - FINANCIAL INFORMATION AMPCO-PITTSBURGH CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Receivables, less allowance for doubtful accounts of $406,296 in 2010 and $428,074 in 2009 Inventories Insurance receivable – asbestos Other current assets Total current assets Property, plant and equipment, net Insurance receivable - asbestos Investments in joint ventures Deferred tax assets Other noncurrent assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued payrolls and employee benefits Industrial Revenue Bond debt Asbestos liability – current portion Other current liabilities Total current liabilities Employee benefit obligations Asbestos liability Other noncurrent liabilities Total liabilities Commitments and contingent liabilities (Note 6) Shareholders' equity: Common stock - par value $1; authorized 20,000,000 shares; issued and outstanding 10,246,827 shares in 2010 and 10,245,927 in 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. - 3 - AMPCO-PITTSBURGH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2010 Net sales $ $ Operating costs and expenses: Costs of products sold (excluding depreciation) Selling and administrative Depreciation Gain on disposition of assets ) - Total operating expenses Income from operations Other income (expense): Investment-related income Interest expense ) ) Other – net ) ) Income before income taxes and equity lossesin Chinese joint venture Income tax provision ) ) Equity losses in Chinese joint venture ) - Net income $ $ Net income per common share: Basic $ $ Dilutive $ $ Cash dividends declared per share $ $ Weighted average number of common shares outstanding: Basic shares Dilutive shares See Notes to Condensed Consolidated Financial Statements. - 4 - AMPCO-PITTSBURGH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Net cash flows provided by operating activities $ $ Cash flows from investing activities: Purchases of property, plant and equipment ) ) Investment in Chinese joint venture - ) Collateral for outstanding foreign exchange contracts - ) Purchases of long-term marketable securities ) ) Proceeds from sale of long-term marketable securities Proceeds from sale of property, plant and equipment - Net cash flows used in investing activities ) ) Cash flows from financing activities: Dividends paid ) ) Proceeds from the issuance of common stock - Excess tax benefits from the exercise of stock options - Net cash flows used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Income tax payments $ - $ Interest payments $ $ Non-cash investing activities: Purchases of property, plant and equipment included in accounts payable $ $ See Notes to Condensed Consolidated Financial Statements. - 5 - AMPCO-PITTSBURGH CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Unaudited Condensed Consolidated Financial Statements The condensed consolidated balance sheet as of March 31, 2010, the condensed consolidated statements of operations for the three months ended March 31, 2010 and 2009 and the condensed consolidated statements of cash flows for the three months ended March 31, 2010 and 2009 have been prepared by Ampco-Pittsburgh Corporation (the Corporation) without audit. In the opinion of management, all adjustments, consisting of only normal and recurring adjustments necessary to present fairly the financial position, results of operations and cash flows for the periods presented, have been made. The results of operations for the three months ended March 31, 2010 are not necessarily indicative of the operating results expected for the full year. Certain information and footnote disclosures normally included in the annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. Recently Issued Accounting Pronouncements In June 2009, the FASB issued new guidance replacing the quantitative-based risks and rewards calculation with a more qualitative approach for determining which enterprise, if any, has a controlling financial interest in a variable-interest entity. The new guidance also adds an additional reconsideration event for determining whether an entity is a variable-interest entity and ongoing assessments of whether an enterprise is the primary beneficiary. The new guidance became effective on January 1, 2010 and did not impact the operating results, financial position or liquidity of the Corporation. In September 2009, the FASB issued ASU 2009-13, Multiple-Deliverable Revenue Arrangements, which addresses the accounting and revenue recognition of sales contracts with multiple products and/or services when such products and/or services are provided to the customer at different points in time or over different time periods. ASU 2009-13 requires the sales consideration to be allocated, at the inception of the arrangement, to each deliverable and/or service using the relative selling price method. ASU 2009-13 will be effective prospectively for revenue arrangements entered into or materially modified on or after June 15, 2010. 2. Inventories At March 31, 2010 and December 31, 2009, approximately 65% of the inventories were valued on the LIFO method with the remaining inventories valued on the FIFO method. Inventories were comprised of the following: (in thousands) March 31, December 31, 2009 Raw materials $ $ Work-in-process Finished goods Supplies $ $ - 6 - 3.Property, Plant and Equipment Property, plant and equipment were comprised of the following: (in thousands) March 31, December31, Land and land improvements $ $ Buildings Machinery and equipment Construction-in-progress Other Accumulated depreciation ) ) $ $ 4. Other Current Liabilities Other current liabilities were comprised of the following: (in thousands) March 31, December31, Customer-related liabilities $ $ Foreign currency exchange contracts Accrued sales commissions Accrued income taxes payable - Dividend payable Other $ $ Included in customer-related liabilities are costs expected to be incurred with respect to product warranties. Changes in the liability for product warranty claims consisted of the following: (in thousands) Three Months Ended March 31, Balance at beginning of the period $ $ Satisfaction of warranty claims ) ) Provision for warranty claims Impact from changes in foreign currency exchange rates ) (7
